Mr. Justice Adams delivered the opinion of the court. Appellant sued appellee in case for an injury to his person. He was injured in a ditch or trench dug for a curb wall, by the caving in of a ditch. At the close of plaintiff’s evidence, the court peremptorily instructed the jury to find the defendant not guilty. After carefully reading and considering the evidence, we are of opinion that reasonable minds may reasonably differ as to whether or not the evidence showed that the defendant was guilty of the negligence charged in the declaration, and therefore the case should have been submitted to the jury. The judgment will be reversed and the cause remanded.